 



Exhibit 10.2

EMPLOYMENT AGREEMENT

This EMPLOYMENT AGREEMENT (this “Agreement”) is entered into by and between
Fisher Scientific International Inc., a Delaware corporation (the “Company”),
and Mark D. Roellig (the “Executive”), this ___day of March, 2005.

1. Term of the Agreement.

This Agreement shall commence as of April 4, 2005 (the “Effective Date”). The
Executive’s services under Section 2 shall commence on such date and shall
continue until the earlier of April 3, 2010 or the Executive’s Date of
Termination (as defined in Section 4(e) below) (the “Initial Employment Period”
and, together with any extensions thereof pursuant to the next sentence, the
“Employment Period”), with the exception of Sections 5 through 12, which shall
remain in effect thereafter. As of the last day of the Initial Employment Period
and each anniversary thereof, unless either party hereto shall have given the
other party 60 days’ advance notice that there shall be no further extensions
pursuant to this sentence (“Notice of Non-Extension”), the Employment Period
shall be extended by an additional year.

2. Position and Duties.

During the Employment Period, the Executive’s position shall be that of Vice
President, General Counsel and Corporate Secretary, reporting to either the Vice
Chairman or Chief Executive Officer of the Company. The Executive’s services
shall be performed at Hampton, New Hampshire. During the Employment Period, and
excluding any periods of vacation and other time off to which the Executive is
entitled, the Executive agrees to devote reasonable attention and time during
normal business hours to the business and affairs of the Company and, to the
extent necessary to discharge the responsibilities assigned to the Executive
hereunder, to use the Executive’s reasonable best efforts to perform such
responsibilities. During the Employment Period it shall not be a violation of
this Agreement for the Executive to serve on corporate, civic, charitable,
governmental or religious boards or committees of such other entities (including
without limitation, Bulletin Network News, Inc.) in a manner and at a time or
times consistent with his current practice, (b) participate in political
activities and fundraising and (c) manage personal investments, so long as, in
each case, such activities do not create any conflicts of interest with the
business of the Company or interfere with the performance of the Executive’s
responsibilities as an employee of the Company in accordance with this
Agreement.

3. Compensation.

(a) Base Salary. As stated in the Executive’s offer letter of March 1, 2005
(“Offer Letter”), which is hereby incorporated by reference, the Executive shall
receive an annual base salary of at least $400,000 (“Initial Annual Base
Salary”), which shall be paid in accordance with the Company’s

 



--------------------------------------------------------------------------------



 



generally applicable payroll practices and policies. During the Employment
Period, the annual base salary shall be reviewed at least annually. Any increase
in annual base salary shall not serve to limit or reduce any other obligation to
the Executive under this Agreement. The annual base salary shall not be reduced,
including after any such increase, except pursuant to across-the-board salary
reductions similarly affecting all peer executives of the Company, and the term
“Annual Base Salary” as utilized in this Agreement shall refer to Initial Annual
Base Salary as so increased or decreased.

(b) Incentive, Savings and Retirement Plans Generally. During the Employment
Period, and without limiting the Executive’s rights under Section 3(c), the
Executive shall be entitled to participate in and shall receive all benefits
under all incentive, savings and retirement plans, practices, policies and
programs applicable generally to other peer executives of the Company. Without
limiting the generality of the foregoing (including the right of Executive to
participate in and receive all benefits under any short-term or special bonus or
other incentive compensation opportunities), the “Target Regular Annual Bonus”
opportunity made available to the Executive with respect to any calendar year
shall be at least equal to 100% of his Annual Base Salary for such year. No
portion of the bonus payable to the Executive for any calendar year during the
term of this agreement shall be guaranteed, except as otherwise provided in
Section 5.

In the event the Executive remains continuously employed with the Company until
the end of the 30th month after the Effective Date, the Executive shall become
fully vested in his Retirement Benefit under the Company’s Executive Retirement
and Savings Program on such date. In the event the Executive remains
continuously employed with the Company until the fifth anniversary of the
Effective Date, the Executive shall receive an additional five years of service
credit for calculation of his Retirement Benefit under the Company’s Executive
Retirement and Savings Program. The Company shall not amend the Company’s
Executive Retirement and Savings Program in any way that adversely affects the
Executive’s Retirement Benefit thereunder without the Executive’s prior consent.

(c) Welfare Benefit Plans. During the Employment Period, the Executive and/or
the Executive’s eligible dependents, as the case may be, shall be eligible for
participation in and shall receive all benefits under welfare benefit plans,
practices, policies and programs provided by the Company (including, without
limitation, medical, prescription, dental, disability, salary continuance,
employee life, group life, accidental death and travel accident insurance plans
and programs) to the extent applicable generally to other peer executives of the
Company.

(d) Expenses. During the Employment Period, the Executive shall be entitled to
receive prompt reimbursement for all reasonable expenses incurred by the
Executive in respect of his services to the Company in accordance with the
policies, practices and procedures of the Company to the extent applicable
generally to other peer executives of the Company.

(e) Vacation. During the Employment Period, the Executive shall be entitled to
paid vacation in accordance with the terms of Executive’s Offer Letter.

2



--------------------------------------------------------------------------------



 



(f) Perquisites. During the Employment Period, the Executive shall be entitled
to receive perquisites in accordance with the policies, practices and procedures
of the Company to the extent applicable generally to other peer executives of
the Company.

(g) Initial Equity Grant. Within one week of the Effective Date, the Company
shall grant to the Executive 28,125 stock options to acquire Company stock under
either the Company’s 2001 Equity and Incentive Plan or 2003 Equity and Incentive
Plan (collectively, the “Incentive Plan”) and within the sixth week following
the Effective Date, the Company shall grant the Executive an additional 28,125
stock options under the Incentive Plan (together, the “Initial Options”). The
Initial Options shall be granted at a per share exercise price equal to the fair
market value of a share of Company stock as of the date of grant, shall vest in
three annual installments as described below (subject to the other applicable
terms of this Agreement or the Incentive Plan) and shall be otherwise subject to
the terms and conditions of the Incentive Plan. Provided the Executive is
employed by the Company on such date, each Initial Option shall vest with
respect to 60 percent of the shares subject thereto on the first anniversary of
the date of grant and with respect to an additional 20 percent of the shares
subject to such Initial Option on each of the second and third anniversaries of
the date of grant.

Subject to stockholder approval of the Company’s new equity incentive plan (the
“Equity Plan”), the Company shall grant to the Executive 22,500 shares of
Company restricted stock no later than August 1, 2005 (“Initial Restricted
Stock”). The Initial Restricted Stock shall be subject to all terms and
conditions of the Equity Plan and the applicable agreement, including terms and
conditions relating to vesting, applicable performance criteria and
transferability restrictions. If the Company’s stockholders fail to approve the
Equity Plan, the Company shall convey a substantially similar economic benefit
to the Executive in such form the parties hereto shall negotiate in good faith.

4. Termination of Employment.

(a) Death or Disability. The Executive’s employment shall terminate
automatically upon the Executive’s death during the Employment Period. If the
Company determines in good faith that the Disability of the Executive has
occurred during the Employment Period (pursuant to the definition of Disability
set forth below), it may give to the Executive written notice in accordance with
Section 11(b) of this Agreement of its intention to terminate the Executive’s
employment. In such event, the Executive’s employment with the Company shall
terminate effective on the 30th day after receipt of such notice by the
Executive (the “Disability Effective Date”), provided that, within the 30 days
after such receipt, the Executive shall not have returned to full-time
performance of the Executive’s duties. For purposes of this Agreement,
“Disability” shall mean the absence of the Executive from the Executive’s duties
with the Company on a full-time basis for 180 consecutive business days as a
result of incapacity due to mental or physical illness which is determined to be
total and permanent by a physician selected by the Company or its insurers and
acceptable to the Executive or the Executive’s legal representative.

(b) Cause. The Company may terminate the Executive’s employment during the
Employment Period for Cause. For purposes of this Agreement, “Cause” shall mean:

3



--------------------------------------------------------------------------------



 



(i) the willful and continued failure of the Executive to perform substantially
the Executive’s duties hereunder with the Company or one of its affiliates
(other than any such failure resulting from incapacity due to physical or mental
illness), after a written demand for substantial performance is delivered to the
Executive by the Vice Chairman or the Chief Executive Officer which specifically
identifies the manner in which the Vice Chairman or Chief Executive Officer
believes that the Executive has not substantially performed the Executive’s
duties, or

(ii) the willful engaging by the Executive in illegal conduct or gross
misconduct that is materially and demonstrably injurious to the Company. For
purposes of this provision, no act or failure to act, on the part of the
Executive, shall be considered “willful” unless it is done, or omitted to be
done, by the Executive in bad faith or without reasonable belief that the
Executive’s action or omission was in the best interests of the Company.

Any act, or failure to act, based upon authority given by the Board, the
direction of the Vice Chairman or the Chief Executive Officer or based upon the
advice of counsel for the Company shall be conclusively presumed to be done, or
omitted to be done, by the Executive in good faith and in the best interests of
the Company, unless such authority, direction or advice is in violation of
applicable law, regulation, Company policy or the Company’s Code of Business
Conduct. The cessation of employment of the Executive shall not be deemed to be
for Cause unless and until there shall have been delivered to the Executive a
copy of a resolution duly adopted by the affirmative vote of not less than
three-quarters of the entire membership of the Board at a meeting of the Board
(after reasonable notice is provided to the Executive and the Executive is given
an opportunity, together with counsel, to be heard before the Board), finding
that, in the good faith opinion of the Board, the Executive is guilty of the
conduct described in subsection (i) or (ii) above.

(c) Good Reason. The Executive’s employment may be terminated by the Executive
for Good Reason at any time within 90 days after the Executive first has actual
knowledge of the occurrence of such Good Reason. For purposes of this Agreement,
“Good Reason” shall mean:

(i) the assignment to the Executive of any duties inconsistent in any respect
with the Executive’s position (including status, offices, titles and reporting
requirements), authority, duties or responsibilities as contemplated by
Section 2 of this Agreement, or any other action by the Company which results in
a diminution in such position, authority, duties or responsibilities, excluding,
for this purpose an isolated, insubstantial and inadvertent action not taken in
bad faith and which is remedied by the Company promptly after receipt of notice
thereof given by the Executive,

(ii) any failure by the Company to comply with any of the provisions of
Section 3 of this Agreement, other than an isolated, insubstantial and
inadvertent failure not occurring in bad faith and which is remedied by the
Company promptly after receipt of notice thereof given by the Executive,

(iii) the Company’s requiring the Executive to be based at any office or
location other than as provided in Section 2 hereof,

4



--------------------------------------------------------------------------------



 



(iv) any purported termination by the Company of the Executive’s employment
otherwise than for Cause, or due to death or Disability,

(v) any delivery by the Company of a Notice of Non-Extension, or

(vi) any failure by the Company to comply with and satisfy Section 9 of this
Agreement.

(d) Notice of Termination. Any termination by the Company for Cause, or by the
Executive for Good Reason, shall be communicated by Notice of Termination to the
other party hereto given in accordance with Section 11(b) of this Agreement. For
purposes of this Agreement, a “Notice of Termination” means a written notice
which:

(i) indicates the specific termination provision in this Agreement relied upon,

(ii) to the extent applicable, sets forth in reasonable detail the facts and
circumstances claimed to provide a basis for termination of the Executive’s
employment under the provision so indicated, and

(iii) if the Date of Termination (as defined below) is other than the date of
receipt of such notice, specifies the termination date (which date shall be not
more than thirty days after the giving of such notice).

In the event the Executive provides the Company with a Notice of Termination for
Good Reason, the Company shall have 30 days to cure the circumstances that
Executive alleges constitute Good Reason; and if so cured, no Good Reason shall
be deemed to have occurred hereunder. The failure by the Executive or the
Company to set forth in the Notice of Termination any fact or circumstance which
contributes to a showing of Good Reason or Cause shall not waive any right of
the Executive or the Company, respectively, hereunder or preclude the Executive
or the Company, respectively, from asserting such fact or circumstance in
enforcing the Executive’s or the Company’s rights hereunder.

(e) Date of Termination. “Date of Termination” means:

(i) if the Executive’s employment is terminated by the Company for Cause, the
date of receipt of the Notice of Termination, or any later date specified
therein, as the case may be,

(ii) if the Executive’s employment is terminated by the Executive for Good
Reason, the 30th day following the Company’s receipt of the Notice of
Termination, provided the circumstances that Executive alleges constitute Good
Reason have not been cured prior to such date,

(iii) if the Executive’s employment is terminated by the Company other than for
Cause or Disability, the date on which the Company notifies the Executive of
such termination or any other later date so specified,

5



--------------------------------------------------------------------------------



 



(iv) if the Executive’s employment is terminated by the Executive other than for
Good Reason, the date on which the Executive notifies the Company of such
termination, and

(v) if the Executive’s employment is terminated by reason of death or
Disability, the date of death of the Executive or the Disability Effective Date,
as the case may be.

5. Obligations of the Company Upon Termination.

(a) By Executive for Good Reason; By the Company Other Than for Cause or
Disability. In partial consideration for the noncompetition covenants of the
Executive pursuant to Section 8(b) and in part as liquidated damages in lieu of
the payments and benefits to which the Executive would have been entitled
through the remainder of the Employment Period, if, during the Employment
Period, the Company shall terminate the Executive’s employment other than for
Cause or Disability or the Executive shall terminate employment for Good Reason,
the Company shall pay to the Executive or his legal representatives a lump sum
in cash within 30 days after the Date of Termination equal to the sum of the
following amounts:

(i) one and a half (1.5) times the Executive’s current Annual Base Salary,

(ii) the Executive’s Annual Base Salary through the Date of Termination,

(iii) any previous years’ annual incentive payments (determined based upon
actual Company results and not reduced for individual performance), to the
extent not previously paid,

(iv) payment for any accrued vacation, and

(v) the product of (x) the Target Regular Annual Bonus and (y) a fraction, the
numerator of which is the number of days in the fiscal year in which the Date of
Termination occurs through the Date of Termination and the denominator of which
is 365.

In addition, the Company shall pay the Executive or his legal representative any
compensation previously deferred by the Executive (together with any accrued
interest or earnings thereon) as provided by the terms of such deferred
compensation plan or program.

The sum of all of the amounts described in subsections (ii), (iii) and (iv) of
this Section 5(a) shall be hereinafter referred to as the “Accrued Obligations.”

In addition, if, during the Employment Period, the Company shall terminate the
Executive’s employment other than for Cause or Disability or the Executive shall
terminate employment for Good Reason, all of the Executive’s Initial Options and
Initial Restricted Stock shall become fully vested and earned as of the Date of
Termination, and (except as set forth below) all such Initial Options shall
remain exercisable for the remainder of their original term. If, during the
Employment Period, the Company shall terminate the Executive’s employment other
than for Cause or Disability or the Executive shall terminate employment for
Good Reason, and, as of the applicable Date of Termination, the Company has not
yet granted the Executive all of the Executive’s Initial Options or Initial
Restricted Stock, any such unissued Initial Options shall be

6



--------------------------------------------------------------------------------



 



granted to the Executive immediately prior to such Date of Termination and the
Company shall make a payment to the Executive, which may, in the Company’s
election, be in the form of cash or shares of Company stock, equal in value to
the total fair market value as of such Date of Termination of any such unissued
Initial Restricted Stock (if the payment is made in cash, such Initial
Restricted Stock shall be deemed to have been sold for purposes of this
Agreement). Any stock option exercises or stock sales by the Executive between
the Effective Date and the fourth anniversary of the Effective Date shall be at
the Executive’s own risk.

In addition, if, during the Employment Period, the Company shall terminate the
Executive’s employment other than for Cause or Disability or the Executive shall
terminate employment for Good Reason, in each case, prior to the fourth
anniversary of the Effective Date (“Fourth Anniversary”), then:

(A) If on the Fourth Anniversary the aggregate “spread” (as defined below) of
the Initial Options then held by Executive is less than $1.35 million, all such
options shall terminate 30 days thereafter unless exercised during such 30-day
period. As soon as practicable following such exercise of all of the Initial
Options, but in no event earlier than the date six months after the Date of
Termination, the Company shall pay the Executive a supplemental payment equal to
the excess of $1.35 million over the aggregate fair market value (determined for
the purposes of this Section 5, except as provided in (B) below, in accordance
with the terms of the applicable option plan) of the shares acquired upon such
exercise as of the applicable exercise date. “Spread” as of any date shall mean
the difference between the fair market value of a share as of such date and the
exercise price per share of the option at issue.

(B) If on the Fourth Anniversary the aggregate fair market value (based on the
average closing price per share of Company common stock for the 15 preceding
business days) of the vested Initial Restricted Stock then held by the Executive
is less than $1.35 million, the Company shall pay the Executive a supplemental
payment as soon as practicable following such date, but in no event earlier than
the date six months after the Date of Termination, equal to the difference
between $1.35 million and such aggregate fair market value.

The $1.35 million referenced above will be prorated to the extent the Executive
has exercised any of the Initial Options or sold any of the vested Initial
Restricted Stock prior to the Fourth Anniversary. For example, if the Executive
has exercised twenty percent of the Initial Options prior to the Fourth
Anniversary, the supplemental payment referenced in (A) above shall be equal to
the excess of $1.08 million (representing 80 percent of $1.35 million) and the
aggregate fair market value of the shares acquired upon the Executive’s exercise
of Initial Options during the 30 day period referenced above.

Furthermore, for the purpose of proration referenced above, any vested Initial
Options the spread of which continuously remained at or above $24 per share for
a period of at least 15 business days shall be deemed to have been exercised and
any vested Initial Restricted Stock which relate to Company shares the fair
market value of which continually remained at or above $60 for a period of at
least 15 business days shall be deemed to have been sold.

7



--------------------------------------------------------------------------------



 



In the event the Company shall determine that any dividend or other distribution
(whether in the form of cash, stock, or other property), recapitalization, stock
split, reverse split, reorganization, merger, consolidation, spin-off,
combination, repurchase, or share exchange, or other similar corporate
transaction or event, affects Company stock such that an adjustment to the
dollar amounts referred to in this Section 5(a) is appropriate to prevent
dilution or enlargement of the rights or value of the Executive under this
Section 5, then the Company shall make such equitable changes or adjustments as
it deems necessary or appropriate to prevent such dilution or enlargement of the
rights or value of the Executive under this Section 5.

Notwithstanding anything herein to the contrary, no payments shall be made or
benefits provided to the Executive under this Section 5 unless the Executive
shall have executed a release and waiver of claims in the form acceptable to the
Company (the “Release”) and any applicable revocation period under such Release
shall have expired.

(b) Death. If the Executive’s employment is terminated by reason of the
Executive’s death during the Employment Period, the Executive, his estate and/or
beneficiaries shall be entitled to the payments and other benefits provided for
in Section 5(a) above, excluding the payment in a lump sum of the amounts
provided for under Section 5(a)(i).

(c) Disability. If the Executive’s employment is terminated by reason of the
Executive’s Disability during the Employment Period, this Agreement shall
terminate without further obligations to the Executive, other than for payment
of Accrued Obligations, except that the Executive shall be entitled to receive
disability and other benefits at a level generally provided by the Company to
disabled executives and/or their families in accordance with such plans,
programs, practices and policies relating to disability, if any, as in effect
generally for other peer executives and their families.

(d) By the Company for Cause. If the Executive’s employment is terminated by the
Company for Cause during the Employment Period, this Agreement shall terminate
without further obligations to the Executive hereunder other than the obligation
to pay to the Executive:

(i) the Annual Base Salary through the Date of Termination,

(ii) payment for any accrued vacation, and

(iii) the amount of any compensation previously deferred by the Executive; to
the extent so provided in the applicable deferred compensation plan or program.

In such case, a cash payment equal to the sum of all the above shall be paid to
the Executive within 30 days of the Date of Termination and with respect to any
deferred compensation as provided by that plan or program.

6. Non-Exclusivity of Rights.

Nothing in this Agreement shall prevent or limit the Executive’s continuing or
future participation in any plan, program, policy or practice provided by the
Company or any of its

8



--------------------------------------------------------------------------------



 



affiliated companies and for which the Executive may qualify, nor, subject to
Section 11(g), shall anything herein limit or otherwise affect such rights as
the Executive may have under any contract or agreement with the Company or any
of its affiliated companies. Amounts that are vested benefits or that the
Executive is otherwise entitled to receive under any plan, policy, practice or
program of or any contract or agreement with the Company or any of its
affiliated companies at or subsequent to the Date of Termination shall be
payable in accordance with such plan, policy, practice or program or contract or
agreement except as explicitly modified by this Agreement.

7. Full Settlement.

The Company’s obligation to make the payments provided for in this Agreement and
otherwise to perform its obligations hereunder shall not be affected by any
set-off, counterclaim, recoupment, defense or other claim, right or action that
the Company or its affiliates may have against the Executive or others. In no
event shall the Executive be obligated to seek other employment or take any
other action by way of mitigation of the amounts payable to the Executive under
any of the provisions of this Agreement and such amounts shall not be reduced
whether or not the Executive obtains other employment.

8. Confidential Information; Noncompetition.

(a) Confidential Information. The Executive shall hold in a fiduciary capacity
for the benefit of the Company all secret, proprietary or confidential
information, knowledge or data relating to the Company or any of its affiliated
companies, and their respective businesses, which shall have been obtained by
the Executive during the Executive’s employment by the Company or any of its
affiliated companies. During the period the Executive is employed with the
Company and for a period of 24 months after termination of the Executive’s
employment with the Company, the Executive shall not, without the prior written
consent of the Company or as may otherwise be required by law or legal process,
communicate or divulge any such information, knowledge or data to anyone other
than the Company or in the course of performing his obligations hereunder. The
restrictions set forth in this Section 8 will not apply to information that is
generally known to the public or in the trade, unless such knowledge results
from an unauthorized disclosure by the Executive or representatives of the
Executive in violation of this Agreement. This exception will not affect the
application of any other provisions of this Agreement to such information in
accordance with the terms of such provision. All documents and tangible things
embodying or containing confidential information are the Company’s exclusive
property. The Executive will protect the confidentiality of their content and
will return all copies, facsimiles and specimens of them and any other form of
confidential information in the Executive’s possession, custody or control to
the Company before leaving the employment with the Company.

(b) Noncompetition. In consideration of the benefits described in Section 5,
until the Date of Termination, and for a period of 18 months thereafter, the
Executive shall not, directly or indirectly, engage, participate or invest in or
be employed by any business that is engaged in the scientific and clinical
laboratory research distribution business in the United States. The foregoing
restriction shall apply regardless of the capacity in which the Executive
engages or engaged, participates or participated, or invests or invested in or
is or was employed by a given

9



--------------------------------------------------------------------------------



 



business, whether as owner, partner, shareholder, consultant, agent, employee,
co-venturer or otherwise. The provisions of this Section 8(b) shall not prevent
the Executive from acquiring or holding publicly traded stock or other publicly
traded securities of a business, so long as the Executive’s ownership does not
exceed two percent of the outstanding securities of such company of the same
class as those held by the Executive or from engaging in any activity or having
an ownership interest in any business that is approved by the Board of
Directors. The Executive understands that the restrictions set out in Sections
8(b) are intended to protect the Company’s interest in its established customer
relationships and goodwill, and agrees that such restrictions are reasonable and
appropriate for this purpose.

(c) Injunctive Relief. The Executive agrees that it would be difficult to
measure any damages caused to the Company that might result from any breach by
the Executive of the provisions of Section 8(b), and that in any event money
damages would be an inadequate remedy for any such breach. Accordingly, the
Executive agrees that in the case of breach, or proposed breach, of such
provisions, the Company shall be entitled, in addition to all other remedies
that it may have, to seek an injunction or other appropriate equitable relief to
restrain any such breach without showing or proving any actual damage to the
Company. However, in no event shall an asserted violation of any provision of
this Section 8 constitute a basis for deferring or withholding any amounts or
other benefits to which the Executive may be entitled under this Agreement.

9. Successors.

This Agreement is personal to the Executive and without the prior written
consent of the Company shall not be assignable by the Executive otherwise than
by will or the laws of descent and distribution. This Agreement shall inure to
the benefit of and be enforceable by the Executive’s legal representatives. This
Agreement shall inure to the benefit of and be binding upon the Company and its
successors and assigns. The Company will require any successor (whether direct
or indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company to assume
expressly and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform it if no such succession
had taken place. As used in this Agreement, “Company” shall mean the Company as
hereinbefore defined and any successor to its business and/or assets as
aforesaid by operation of law, or otherwise.

10. Indemnification.

Both during the Employment Period and after termination of the Executive’s
employment for any reason, the Company, or any subsidiary or successor of the
Company of which the Executive is an officer or member of the board of
directors, shall indemnify the Executive to the fullest extent required or
permitted by its bylaws and applicable law.

11. Miscellaneous.

(a) Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware, without reference to
principles of conflict of laws. The captions of this Agreement are not part of
the provisions hereof and shall have no force or effect. This

10



--------------------------------------------------------------------------------



 



Agreement may not be amended or modified otherwise than by a written agreement
which specifically references this Agreement and is executed by the parties
hereto or their respective successors and legal representatives.

(b) Notices. All notices and other communications hereunder shall be in writing
and shall be given by hand delivery to the other party or by registered or
certified mail, return receipt requested, postage prepaid, addressed as follows:

IF TO THE EXECUTIVE:

Mark D. Roellig
10936 Pine Drive
Parker, CO 80138

IF TO THE COMPANY:

Attention: Chief Executive Officer
Fisher Scientific International Inc.
Liberty Lane
Hampton, NH 03842

or to such other address as either party shall have furnished to the other in
writing in accordance herewith. Notice and communications shall be effective
when actually received by the addressee.

(c) Severability. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement.

(d) Withholding. The Company may withhold from any amounts payable under this
Agreement such Federal, state, local or foreign taxes as shall be required to be
withheld pursuant to any applicable law or regulation.

(e) Waiver. The Executive’s or the Company’s failure to insist upon strict
compliance with any provision hereof or any other provision of this Agreement or
the failure to assert any right the Executive or the Company may have hereunder,
including, without limitation, the right of the Executive to terminate
employment for Good Reason, shall not be deemed to be a waiver of such provision
or right or any other provision or right of this Agreement.

(f) Code Section 409A. Notwithstanding anything in this Agreement or any other
plan or agreement to the contrary, to the extent subject thereto all payments or
benefits provided to the Executive shall comply with all applicable provisions
of Section 409A of the Internal Revenue Code of 1986, as amended (and any
related regulations or guidance).

(g) Entire Agreement. This Agreement shall supersede any other earlier or
subsequent agreement between the parties with respect to the subject matter
hereof; provided, however, this Agreement shall be subject to the Company’s
conduct of a background check of the Executive and shall not be effective unless
the Company receives a positive report as a result of such action. In the event

11



--------------------------------------------------------------------------------



 



the Company repudiates or revokes this Agreement without Cause prior to the
Effective Date (other than for a negative report resulting from the Company’s
conduct of a background check of the Executive), such repudiation or revocation
shall be deemed to occur immediately following the Effective Date.

12. Arbitration of Disputes.

Except as provided in Section 8(c) above, any dispute or controversy arising
under or in connection with this Agreement shall be settled exclusively by
arbitration in New York, New York in accordance with the rules of the American
Arbitration Association then in effect. The prevailing party in any arbitration
(as determined by the arbitrator) shall recover its expenses and costs including
attorney’s fees from the non-prevailing party.

12



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the Executive has hereunto set the Executive’s hand and,
pursuant to the authorization from the Compensation Committee of its Board of
Directors, the Company has caused this Agreement to be executed in its name on
its behalf, all as of the day and year first above written.

          Fisher Scientific International, Inc.   Executive
 
       
 
       
By:
  /s/ Paul M. Meister   /s/ Mark D. Roellig

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------


  Vice Chairman   Mark D. Roellig

13